Case 3:19-cv-00640-TJC-JRK Document 46 Filed 10/29/20 Page 1 of 2 PageID 454




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


   NANCY HARVEY, on behalf of
   Herself and all others similarly
   situated,

         Plaintiff,

   v.                                              Case No. 3:19-cv-640-J-32JRK

   THE HAMMEL & KAPLAN
   COMPANY, LLC,

         Defendant.



                                      ORDER

         On August 27, 2020, the Court issued an Order preliminarily approving

   the settlement in this class action and providing a schedule for settlement

   approval. (Doc. 41). The Final Approval Hearing was originally set for

   November 17, 2020, but the Court must reschedule it due to a trial conflict.

         The Final Approval Hearing on the certification of the settlement class,

   fairness and reasonableness of the Class Action Settlement Agreement (Doc.

   40-1), whether final approval shall be given to it, consideration of any

   objections, and Class Counsel’s request for attorneys’ fees and expenses will be

   held on November 23, 2020 at 2:00 p.m. in Courtroom 10D of the Bryan

   Simpson United States Courthouse, 300 North Hogan Street, Jacksonville,
Case 3:19-cv-00640-TJC-JRK Document 46 Filed 10/29/20 Page 2 of 2 PageID 455




   Florida 32202. 1 Plaintiff’s Counsel shall provide notice to the class of the new

   hearing date.

         DONE AND ORDERED in Jacksonville, Florida the 29th day of

   October, 2020.




   tnm
   Copies:

   Counsel of record




         1 All persons entering the Courthouse must present photo identification
   to Court Security Officers. Although cell phones, laptop computers, and similar
   electronic devices are not generally allowed in the building, counsel are
   permitted to bring those items with them upon presentation to Court Security
   Officers of a Florida Bar card or Order of special admission pro hac vice.


                                          2
